Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the response of 6/29/2021, Applicant amended claims 1-5, 8-10, 15-18 and 21.  Therefore claims 1-10 and 12-21 are pending.

Response to Arguments
Applicant's arguments filed 6/29/2021 with respect claims rejected 35 USC 103 have been fully considered but they are not persuasive. 
Applicant argues that the cited art does not disclose the amended limitation “determining, by operation of the processor of the first metering device, a time- difference between the first zero-crossing and the second zero-crossing.” Specifically, 
Examiner responds that Flammer clearly discloses the determining of the time difference operation may be performed at the node.  Flammer, ¶0058 teaches, “Upon receiving zero crossing data 710 from node 230-2, node 230-1 populates phase data table 720 with data that reflects the relative time difference between zero crossings 700 and 710; specifically, t0-t1. This time difference indicates whether the phase of node 230-1 is equal to, leads, or lags that of node 230-2.”  Consequently, contrary to Applicant’s argument the cite art discloses “determining, by operation of the processor of the first metering device, a time- difference between the first zero-crossing and the second zero-crossing,” with the broadest reasonable interpretation.
Applicant argues that the cited art does not disclose the amended limitation “sending, at a second network node, zero-crossing information to a powerline communication (PLC) process and to a radio frequency (RF) process.”  Specifically, Applicant argues that Veroni does not describe sending zero-crossing information via PLC. (Remarks, Pages 12-13, 14-15 and 15-16)
Examiner responds Veroni Fig.1 and ¶0044 teaches, “The information regarding the duration of the respective time interval T2 and T1, respectively, can be transmitted in any suitable way from one location to the other. For example, this information can be transmitted in a digitally coded format as a network using the power line as the transmission medium.” (Emphasis Added) Consequently, contrary to Applicant’s argument, the cited art discloses “sending, at a second network node, zero-crossing information to a powerline communication (PLC) process and to a radio frequency (RF) process,” within the broadest reasonable interpretation.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-10 and 12-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flammer, III et al. (US Pub. 2015/0253367 A1)(hereinafter Flammer) in view of Veroni et al. (US Pub. 2007/0247139 A1)(hereinafter Veroni).
Regarding claim 1, Flammer discloses a method, (Flammer, ¶0013; One embodiment of the present invention sets forth a computer-implemented method for determining a network topology associated with a power distribution network)
comprising: obtaining first data, (Flammer, Figs. 1 and 5 and ¶0050; Nodes 230-1 through 230-6 represent power meters configured to monitor the power consumption of the single-phase power consumers coupled to distribution network 100.)
at a processor of a first metering device (Flammer, Fig.3 and ¶0038; Each node 230 within wireless mesh network 202 includes at least one instance of network interface 300. Network interface 300 may include, without limitation, a microprocessor unit (MPU) 310, a digital signal processor (DSP) 314 ... A memory 312 may be coupled to MPU 310 for local program and data storage. )
and from a metrology unit of the first metering device, indicating a first zero-crossing of the first metering device at a first time; (Flammer, Figs. 1 and 5 and ¶0050; In doing so, each node 230 monitors voltage levels at the corresponding single-phase power consumer and determines when those voltage levels cross from a positive voltage value to a negative voltage value, and the precise time when that zero crossing occurs.)
sending, at a second network node, zero-crossing information to a powerline communication (PLC) process and to a radio frequency (RF) process; (Flammer, Figs. 1 and 5 and ¶0030; The node 230 transmits this zero crossing data to server 254; ¶0035; In an alternative embodiment, each node within wireless mesh network 202 autonomously reports certain data, which is collected by server 254 as the data becomes available via autonomous reporting; ¶0037; communications between two nodes 230 or between a node 230 and the corresponding access point 250 may be via a radio-frequency local-area network (RF LAN), while communications between multiple access points 250 and the network may be via a WAN such as a general packet radio service (GPRS).) While Flammer discloses a radio frequency (RF) process, Flammer does not discloses a powerline communication (PLC) process.  Veroni, in the same field of endeavor, however, discloses the limitation. (Veroni, Fig. 1 and ¶0026; said signal ¶0036; The device 100 at the reference location may be a communication node in a power line communication network which uses the power line as the physical information transmission medium. ¶0044; The information regarding the duration of the respective time interval T2 and T1, respectively, can be transmitted in any suitable way from one location to the other. For example, this information can be transmitted in a digitally coded format as a network communication message using the power line as the transmission medium.) Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Flammer with the known technique of including a powerline communication (PLC) process, as taught by Veroni, since it is one the know alternative means of providing communication channels for power distribution networks. (Veroni, ¶0026)
obtaining, at the first metering device, the second data indicating a second zero- crossing of a second metering device at a second time, (Flammer, ¶0058; Upon receiving zero crossing data 710 from node 230-2, node 230-1 populates phase data table 720 with data that reflects the relative time difference between zero crossings 700 and 710; 0-t1. This time difference indicates whether the phase of node 230-1 is equal to, leads, or lags that of node 230-2.)
wherein the second data was obtained at least in part based on operation of at least one of the PLC process and the RF process; (Flammer, ¶0034; server 254 may be configured to implement "stream functions" across the nodes 230 within wireless mesh network 202. In such implementations, server 254 configures the different nodes 230 to execute one or more "stream functions" in order to process real-time data and generate data streams. Those data streams may reflect zero crossing data, phase data, and so forth. A stream function may be any technically feasible algorithm for processing and/or monitoring real-time data.)
determining, by operation of the processor of the first metering device, a time- difference between the first zero-crossing and the second zero-crossing, wherein the time-difference is based at least in part on the first data and the second data; (Flammer, ¶0058; Upon receiving zero crossing data 710 from node 230-2, node 230-1 populates phase data table 720 with data that reflects the relative time difference between zero crossings 700 and 710; specifically, t0-t1. This time difference indicates whether the phase of node 230-1 is equal to, leads, or lags that of node 230-2.)
Flammer, ¶0063; node 230-2 stores phase identification data 728 in neighbor phase column 734. Since the value t.sub.1-t.sub.0 is positive, indicating that the phase of node 230-2 lags that of node 230-1, and the phase associated with node 230-1 is phase A, node 230-2 infers that node 230-2 is associated with phase B, since phase B lags phase A. Node 230-2 may then store this phase identification information in self-phase column 736 for sharing with other neighboring nodes 230… nodes 230 may infer their respective phases based on zero crossing data and phase identification data shared between neighboring nodes, as also shown in FIG. 7D;)
Regarding claim 2, Flammer discloses the method of claim 1, wherein: the second data is obtained from a message sent to the first metering device by the second metering device. (Flammer, Figs. 7A-7C and ¶0056; In FIG. 7A, node 230-1 records a zero crossing at time t.sub.0 and then generates zero crossing data 700. Likewise, node 230-2 records a zero crossing at time t.sub.1 and then generates zero crossing data 710. Nodes 230-1 and 230-2 are configured to exchange zero crossing data 700 and 710 with one another.)
Regarding claim 3, Veroni discloses wherein determining the time-difference comprises: determining a first time difference between a start time or an end time of a time-slot of a spread spectrum radio frequency (RF) transmission scheme and the first (Veroni, Fig. 2 and ¶0023; a plurality of said characteristic signal patterns are repeatedly transmitted at deterministic timings and/or in different portions of the spectrum and/or spread spectrum modulated with different spreading codes to achieve redundant transmission of the characteristic signal pattern;  ¶0026; the signal may be transmitted over a radio communication channel; ¶¶0040-0043; In FIG. 2a, T2 notes the time interval between a characteristic signal pattern DEL in the signal C1 and the subsequent occurrence of the Nth zero crossing with a positive slope in the unknown wiring phase… T1 in FIG. 2a denotes the time interval between the occurrence of the characteristic signal pattern DEL in the signal C1 and the Nth zero crossing with positive slope of the reference phase…. The time interval T3 denotes the difference between the time interval T1 and the time interval T2. This difference is indicative of the unknown phase, S in the example shown, relative to the reference phase R in the example. Once the information T3 is available, the unknown phase can be identified) While Veroni does not particular state between a start time or an end time, i.e. portion if the spread spectrum, Veroni does state that timing may be based on deterministic and/or different portions of the spread spectrum. Consequently, it would have been an obvious matter of design choice for a person of ordinary skill before the Veroni, ¶0023)
Regarding clam 4, Veroni discloses wherein the time-difference is based at least in part on: a first value of a first free-run timer on a first device representing a first elapsed time from the first zero-crossing to a start time of the time-slot or an end time of the time-slot of a spread spectrum RF transmission scheme; and a second value of a second free-run timer on a second device representing a second elapsed time from the second zero-crossing to the start time of the time-slot or the end time of the time-slot of the spread spectrum RF transmission scheme. (Veroni, Fig. 2 and ¶0023; a plurality of said characteristic signal patterns are repeatedly transmitted at deterministic timings and/or in different portions of the spectrum and/or spread spectrum modulated with different spreading codes to achieve redundant transmission of the characteristic signal pattern; ¶0026; the signal may be transmitted over a radio communication channel; ¶¶0040-0043; The signal C1 comprises a characteristic signal pattern denoted DEL in FIG. 2a. The device 100 injects the signal C1 into the power line at a timing which can be but need not be synchronized with any of the zero crossings of the three phases R, S and T…. In FIG. 2a, T2 notes the time interval between a characteristic signal pattern DEL in the signal C1 and the subsequent occurrence of the Nth zero crossing with a positive slope in the unknown wiring phase… T1 in FIG. 2a denotes the time interval between the occurrence of the characteristic signal pattern DEL ) While Veroni does not particular state between a start time or an end time, i.e. portion if the spread spectrum, Veroni does state that timing may be based on deterministic and/or different portions of the spread spectrum. Consequently, it would have been an obvious matter of design choice for a person of ordinary skill before the effective filing date of the claimed subject matter to implement Veroni based on between the start time or the end time portion of the spread spectrum. (Veroni, ¶0023)
Regarding claim 6, Flammer discloses additionally comprising: generating a network topology (Flammer, ¶0013; the present invention sets forth a computer-implemented method for determining a network topology associated with a power distribution network… and generating a network topology for the power distribution network.)
 comprising at least a first transformer powered by current having a first electrical phase and the first zero-crossing and a second transformer powered by current having a second electrical phase and the second zero-crossing; (Flammer, ¶0027; A given node 230 (or a source node 210 or a destination node 212) may reside within, or be coupled to, any of the elements of a power )
and balancing a load of the first electrical phase with a load of the second electrical phase based at least in part on the network topology.( Flammer, ¶0104; Maintaining an up-to-date network topology allows single-phase power consumers to be added to specific power lines within the three-phase power distribution network in a manner that balances loads across those power lines, thereby improving the efficiency of the power distribution network as well as three-phase power consumers coupled thereto.)
Regarding claim 7, Flammer discloses wherein: the first zero-crossing is measured at a first electricity meter; the second zero-crossing is measured at a second electricity meter; and the phase difference is either +120 degrees, -120 degrees, or zero degrees. (Flammer, Figs.1 and 5 and  7A-7C and ¶0005; FIG. 1 illustrates a conventional three-phase power distribution network 100. ¶0006; Coil 112 generates power having a voltage V1 and a current where that current alternates with phase A. Similarly, coil 114 generates power having a voltage V2 and a current I2, where that current alternates with phase B, and coil 116 generates power having a voltage V3 and a current I3, where that current alternates with phase C. Coils 112, 114, and 116 transmit power across power lines 120-1, 120-2, and 120-3, respectively, to three-phase power consumer 130; ¶0058; Upon receiving zero crossing 0-t1. This time difference indicates whether the phase of node 230-1 is equal to, leads, or lags that of node 230-2.)
Regarding claim 8, Flammer discloses a network, (Flammer, Figs. 1 and 5 and ¶0005; FIG. 1 illustrates a conventional three-phase power distribution network 100. ¶0020; FIG. 5 illustrates a set of nodes that forms a portion of the mesh network of FIG. 2 coupled to the power distribution network of FIG. 1, according to one embodiment of the present invention)
comprising: a first metrology unit of a first network node to obtain a first data indicating a first zero-crossing at a first time; (Flammer, Figs. 1 and 5 and ¶0050; Nodes 230-1 through 230-6 represent power meters configured to monitor the power consumption of the single-phase power consumers coupled to distribution network 100. In doing so, each node 230 monitors voltage levels at the corresponding single-phase power consumer and determines when those voltage levels cross from a positive voltage value to a negative voltage value, and the precise time when that zero crossing occurs.) 
a second metrology unit of a second network node to obtain second data indicating a second zero- crossing at a second time (Flammer, Figs. 1 and 5 and ¶0050; In doing so, each node 230 monitors voltage levels at the )
and to send zero-crossing information to a powerline communication (PLC) process and to a radio frequency (RF) process; (Flammer, Figs. 1 and 5 and ¶0030; The node 230 transmits this zero crossing data to server 254; ¶0035; In an alternative embodiment, each node within wireless mesh network 202 autonomously reports certain data, which is collected by server 254 as the data becomes available via autonomous reporting; ¶0037; communications between two nodes 230 or between a node 230 and the corresponding access point 250 may be via a radio-frequency local-area network (RF LAN), while communications between multiple access points 250 and the network may be via a WAN such as a general packet radio service (GPRS).)  While Flammer discloses a radio frequency (RF) process, Flammer does not discloses a powerline communication (PLC) process.  Veroni, in the same field of endeavor, however, discloses the limitation. (Veroni, Fig. 1 and ¶0026; said signal is a frequency shift keying (FSK) modulated signal injected at said first location into at least one phase or preferably all phases of the poly phase power line (L), between the respective phase and the neutral conductor or between two of the phases. Alternatively, the signal may be transmitted over a radio ¶0036; The device 100 at the reference location may be a communication node in a power line communication network which uses the power line as the physical information transmission medium. ¶0044; The information regarding the duration of the respective time interval T2 and T1, respectively, can be transmitted in any suitable way from one location to the other. For example, this information can be transmitted in a digitally coded format as a network communication message using the power line as the transmission medium.) Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Flammer with the known technique of including a powerline communication (PLC) process, as taught by Veroni, since it is one the know alternative means of providing communication channels for power distribution networks. (Veroni, ¶0026)
and a processor of the first network node (Flammer, Fig.3 and ¶0038; Each node 230 within wireless mesh network 202 includes at least one instance of network interface 300. Network interface 300 may include, without limitation, a microprocessor unit (MPU) 310, a digital signal processor (DSP) 314 ... A memory 312 may be coupled to MPU 310 for local program and data storage. Similarly, a memory 316 may be coupled to DSP 314 for local program and data storage.)
Flammer, ¶0034; server 254 may be configured to implement "stream functions" across the nodes 230 within wireless mesh network 202. In such implementations, server 254 configures the different nodes 230 to execute one or more "stream functions" in order to process real-time data and generate data streams. Those data streams may reflect zero crossing data, phase data, and so forth. A stream function may be any technically feasible algorithm for processing and/or monitoring real-time data. ¶0058; Upon receiving zero crossing data 710 from node 230-2, node 230-1 populates phase data table 720 with data that reflects the relative time difference between zero crossings 700 and 710; specifically, t0-t1. This time difference indicates whether the phase of node 230-1 is equal to, leads, or lags that of node 230-2.)
to determine a time-difference between the first zero- crossing and the second zero-crossing, wherein the time-difference is based at least in part on: the first and second data; (Flammer, Figs. 7B-7C and ¶0058; Upon receiving zero crossing data 710 from node 230-2, node 230-1 populates phase data table 720 with data that reflects the relative time difference between zero crossings 700 and 710; specifically, t0-t1. This time difference indicates whether the phase of node 230-1 is equal to, leads, or lags that of node 230-2.) 
Veroni, ¶¶0040-0043; The signal C1 comprises a characteristic signal pattern denoted DEL in FIG. 2a. The device 100 injects the signal C1 into the power line at a timing which can be but need not be synchronized with any of the zero crossings of the three phases R, S and T…. In FIG. 2a, T2 notes the time interval between a characteristic signal pattern DEL in the signal C1 and the subsequent occurrence of the Nth zero crossing with a positive slope in the unknown wiring phase… T1 in FIG. 2a denotes the time interval between the occurrence of the characteristic signal pattern DEL in the signal C1 and the Nth zero crossing with positive slope of the reference phase…. The time interval T3 denotes the difference between the time interval T1 and the time interval T2. This difference is indicative of the unknown phase, S in the example shown, relative to the reference phase R in the example. Once the information T3 is available, the unknown phase can be identified)
wherein the processor is configured to determine a phase difference between the first zero-crossing and the second zero-crossing based at least in part on the determined time-difference. (Flammer, ¶0063; node 230-2 stores phase identification data 728 in neighbor phase column 734. Since the value t.sub.1-t.sub.0 is positive, indicating that the phase of node 230-2 lags that of node 230-1, and the phase associated )
Regarding claim 9, Flammer discloses wherein the time-difference is based at least in part on: www.leehayes.com o 509.324.9256an adjustment of at least one of the first time and the second time to compensate for time required to move through one or more network layers. (Flammer, ¶0066; each of nodes 230-1 and 230-1 could maintain a clock according to which timestamps are generated when zero crossings are detected… Node 230-1 would receive a packet from node 230-2 and compare the time the packet was sent with the time the packet was received, and then determine a time difference indicating a clock divergence relative to node 230-2. Node 230-1 could also correct for a transmission time associated with transmitting the packet. Node 230-2 would perform an analogous process.)
Regarding claim 10, Veroni discloses wherein the time-difference is based at least in part on: a time-slot of a spread spectrum radio frequency transmission scheme. (Veroni, Fig. 2 and ¶0023; a plurality of said characteristic signal patterns are repeatedly transmitted at deterministic timings and/or in different portions of the spectrum and/or spread ;  ¶0026; the signal may be transmitted over a radio communication channel)  
Regarding claim 12, Flammer discloses wherein: the first zero-crossing is measured at a first electricity meter; the second zero-crossing is measured at a second electricity meter; and the phase difference is either +120 degrees, -120 degrees, or zero degrees. (Flammer, Figs.1 and 5 and  7A-7C and ¶0005; FIG. 1 illustrates a conventional three-phase power distribution network 100. ¶0006; Coil 112 generates power having a voltage V1 and a current where that current alternates with phase A. Similarly, coil 114 generates power having a voltage V2 and a current I2, where that current alternates with phase B, and coil 116 generates power having a voltage V3 and a current I3, where that current alternates with phase C. Coils 112, 114, and 116 transmit power across power lines 120-1, 120-2, and 120-3, respectively, to three-phase power consumer 130; ¶0058; Upon receiving zero crossing data 710 from node 230-2, node 230-1 populates phase data table 720 with data that reflects the relative time difference between zero crossings 700 and 710; specifically, t0-t1. This time difference indicates whether the phase of node 230-1 is equal to, leads, or lags that of node 230-2.)
Regarding claim 13, Sharma discloses additionally comprising: generating a network topology (Flammer, ¶0013; the present invention sets forth a computer-implemented method for determining a network topology associated with a power distribution network… and generating a network topology for the power distribution network.)
comprising at least a first transformer having voltage of a first electrical phase and the first zero-crossing and a second transformer having voltage of a second electrical phase and the second zero-crossing (Flammer, ¶0027; A given node 230 (or a source node 210 or a destination node 212) may reside within, or be coupled to, any of the elements of a power distribution network, including single-phase and three-phase power consumers, transformers,)
 and balancing a load of the first transformer with a load of the second transformer based at least in part on the network topology. (Flammer, ¶0104; Maintaining an up-to-date network topology allows single-phase power consumers to be added to specific power lines within the three-phase power distribution network in a manner that balances loads across those power lines, thereby improving the efficiency of the power distribution network as well as three-phase power consumers coupled thereto.)
Regarding claim 14, Sharma discloses wherein: the first zero-crossing and the second zero-crossing are based on a first electrical phase and a second electrical phase, respectively, that are offset by 120 degrees; (Flammer, Figs.1 and 5 and 7A-7C FIG. 1 illustrates a conventional three-phase power distribution network 100. ¶0006; Coil 112 generates power having a voltage V1 and a current where that current alternates with phase A. Similarly, coil 114 generates power having a voltage V2 and a current I2, where that current alternates with phase B, and coil 116 generates power having a voltage V3 and a current I3, where that current alternates with phase C. Coils 112, 114, and 116 transmit power across power lines 120-1, 120-2, and 120-3, respectively, to three-phase power consumer 130; ¶0058; Upon receiving zero crossing data 710 from node 230-2, node 230-1 populates phase data table 720 with data that reflects the relative time difference between zero crossings 700 and 710; specifically, t0-t1. This time difference indicates whether the phase of node 230-1 is equal to, leads, or lags that of node 230-2.)
and wherein the network balances a load of the first electrical phase and a load of the second electrical phase. ( Flammer, ¶0104; Maintaining an up-to-date network topology allows single-phase power consumers to be added to specific power lines within the three-phase power distribution network in a manner that balances loads across those power lines, thereby improving the efficiency of the power distribution network as well as three-phase power consumers coupled thereto.
Regarding claim 15, Flammer discloses one or more non-transitory computer-readable media storing computer-executable instructions that, when executed, cause one or more processors to perform acts (Flammer, ¶0013; One embodiment of the present invention sets forth a computer-implemented method for determining a network topology associated with a power distribution network.  ¶0038; Each node 230 within wireless mesh network 202 includes at least one instance of network interface 300. Network interface 300 may include, without limitation, a microprocessor unit (MPU) 310, a digital signal processor (DSP) 314 ... A memory 312 may be coupled to MPU 310 for local program and data storage. Similarly, a memory 316 may be coupled to DSP 314 for local program and data storage.)
comprising: sending, at a first network node, zero-crossing information to a powerline communication (PLC) process and to a radio frequency (RF) process; (Flammer, Figs. 1 and 5 and ¶0030; The node 230 transmits this zero crossing data to server 254; ¶0035; In an alternative embodiment, each node within wireless mesh network 202 autonomously reports certain data, which is collected by server 254 as the data becomes available via autonomous reporting; ¶0037; communications between two nodes 230 or between a node 230 and the corresponding access point 250 may be via a radio-frequency local-area network (RF LAN), while communications between multiple access points 250 and the network may be via a WAN such )  While Flammer discloses a radio frequency (RF) process, Flammer does not discloses a powerline communication (PLC) process.  Veroni, in the same field of endeavor, however, discloses the limitation. (Veroni, Fig. 1 and ¶0026; said signal is a frequency shift keying (FSK) modulated signal injected at said first location into at least one phase or preferably all phases of the poly phase power line (L), between the respective phase and the neutral conductor or between two of the phases. Alternatively, the signal may be transmitted over a radio communication channel or over a telephone network; ¶0036; The device 100 at the reference location may be a communication node in a power line communication network which uses the power line as the physical information transmission medium. ¶0044; The information regarding the duration of the respective time interval T2 and T1, respectively, can be transmitted in any suitable way from one location to the other. For example, this information can be transmitted in a digitally coded format as a network communication message using the power line as the transmission medium. ) Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Flammer with the known technique of including a powerline communication (PLC) process, as taught by Veroni, since it is one the know alternative means of providing communication channels for power distribution networks. (Veroni, ¶0026)
Flammer, Figs. 1 and 5 and ¶0050; Nodes 230-1 through 230-6 represent power meters configured to monitor the power consumption of the single-phase power consumers coupled to distribution network 100. In doing so, each node 230 monitors voltage levels at the corresponding single-phase power consumer and determines when those voltage levels cross from a positive voltage value to a negative voltage value, and the precise time when that zero crossing occurs.) 
based at least in part on operation of at least one of the PLC process and the RF process; (Flammer, ¶0034; server 254 may be configured to implement "stream functions" across the nodes 230 within wireless mesh network 202. In such implementations, server 254 configures the different nodes 230 to execute one or more "stream functions" in order to process real-time data and generate data streams. Those data streams may reflect zero crossing data, phase data, and so forth. A stream function may be any technically feasible algorithm for processing and/or monitoring real-time data.)
 obtaining, from a second network node, second data indicating a second zero- crossing at a second time; determining, by operation of a processor of the first network node, a time- difference between the first zero-crossing and the second zero-crossing; (Flammer, Figs. 7B-7C and ¶0058; Upon receiving zero crossing data 710 from node 230-2, node 230-1 populates phase data table 720 with 0-t1. This time difference indicates whether the phase of node 230-1 is equal to, leads, or lags that of node 230-2.) 
and determining, by operation of the processor of the first network node, a phase difference between the first zero-crossing and the second zero-crossing based at least in part on the determined time-difference. (Flammer, ¶0063; node 230-2 stores phase identification data 728 in neighbor phase column 734. Since the value t.sub.1-t.sub.0 is positive, indicating that the phase of node 230-2 lags that of node 230-1, and the phase associated with node 230-1 is phase A, node 230-2 infers that node 230-2 is associated with phase B, since phase B lags phase A. Node 230-2 may then store this phase identification information in self-phase column 736 for sharing with other neighboring nodes 230… nodes 230 may infer their respective phases based on zero crossing data and phase identification data shared between neighboring nodes, as also shown in FIG. 7D)
Regarding claim 16, Veroni discloses wherein the acts additionally comprise: starting or ending a timer based on a time-slot used in a spread spectrum RF transmission scheme. (Veroni, Fig. 2 and ¶0023; a plurality of said characteristic signal patterns are repeatedly transmitted at deterministic timings and/or in different portions of the spectrum and/or spread spectrum modulated with different spreading codes to achieve redundant transmission of the ¶0026; the signal may be transmitted over a radio communication channel)
Regarding claim 17, Veroni discloses wherein: a first value of a first free-run timer on a first device represents a first elapsed time from the first zero-crossing to a start time of a time-slot or an end-time of the time slot of a spread spectrum RF transmission scheme; a second value of a second free-run timer on a second device represents a second elapsed time from the second zero-crossing to the start time of the time-slot or the end time of the time-slot of the spread spectrum RF transmission scheme; and the time-difference is a difference between the first value and the second value. (Veroni, Fig. 2 and ¶0023; a plurality of said characteristic signal patterns are repeatedly transmitted at deterministic timings and/or in different portions of the spectrum and/or spread spectrum modulated with different spreading codes to achieve redundant transmission of the characteristic signal pattern; ¶0026; the signal may be transmitted over a radio communication channel; ¶¶0040-0043; The signal C1 comprises a characteristic signal pattern denoted DEL in FIG. 2a. The device 100 injects the signal C1 into the power line at a timing which can be but need not be synchronized with any of the zero crossings of the three phases R, S and T…. In FIG. 2a, T2 notes the time interval between a characteristic signal pattern DEL in the signal C1 and the subsequent occurrence of the Nth zero crossing with a positive slope in the unknown wiring phase… T1 ; Claim 12; comprising means (1) for transmitting a plurality of said characteristic signal patterns (DEL) at different timings and/or in different portions of the spectrum) While Veroni does not particular state between a start time or an end time, i.e. portion if the spread spectrum, Veroni does state that timing may be based on deterministic and/or different portions of the spread spectrum. Consequently, it would have been an obvious matter of design choice for a person of ordinary skill before the effective filing date of the claimed subject matter to implement Veroni based on between the start time or the end time portion of the spread spectrum. (Veroni, ¶0023)
Regarding claim 18, Veroni discloses wherein: determining the time-difference is based at least in part on a first value of a first free-run timer on a first device, a second value of a second free-run timer on a second device, and a start time of a time-slot or an end time of the time-slot of a spread spectrum RF transmission scheme.  (Veroni, Fig. 2 and ¶0023; a plurality of said characteristic signal patterns are repeatedly transmitted at deterministic timings ; ¶0026; the signal may be transmitted over a radio communication channel; ¶¶0040-0043; The signal C1 comprises a characteristic signal pattern denoted DEL in FIG. 2a. The device 100 injects the signal C1 into the power line at a timing which can be but need not be synchronized with any of the zero crossings of the three phases R, S and T…. In FIG. 2a, T2 notes the time interval between a characteristic signal pattern DEL in the signal C1 and the subsequent occurrence of the Nth zero crossing with a positive slope in the unknown wiring phase… T1 in FIG. 2a denotes the time interval between the occurrence of the characteristic signal pattern DEL in the signal C1 and the Nth zero crossing with positive slope of the reference phase…. The time interval T3 denotes the difference between the time interval T1 and the time interval T2. This difference is indicative of the unknown phase, S in the example shown, relative to the reference phase R in the example. Once the information T3 is available, the unknown phase can be identified; Claim 12; comprising means (1) for transmitting a plurality of said characteristic signal patterns (DEL) at different timings and/or in different portions of the spectrum) While Veroni does not particular state between a start time or an end time, i.e. portion if the spread spectrum, Veroni Veroni, ¶0023)
Regarding claim 19,  Flammer discloses wherein: the first zero-crossing is measured at a first electricity meter; the second zero-crossing is measured at a second electricity meter; (Flammer, Figs. 1 and 5 and ¶0050; Nodes 230-1 through 230-6 represent power meters configured to monitor the power consumption of the single-phase power consumers coupled to distribution network 100. In doing so, each node 230 monitors voltage levels at the corresponding single-phase power consumer and determines when those voltage levels cross from a positive voltage value to a negative voltage value, and the precise time when that zero crossing occurs.)
and the phase difference is either +120 degrees, -120 degrees, or zero degrees. (Flammer, Figs.1 and 5 and  7A-7C and ¶0005; FIG. 1 illustrates a conventional three-phase power distribution network 100. ¶0006; Coil 112 generates power having a voltage V1 and a current where that current alternates with phase A. Similarly, coil 114 generates power having a voltage V2 and a current I2, where that current alternates with phase B, and coil 116 generates power having a voltage V3 and a current I3, where that current ; ¶0058; Upon receiving zero crossing data 710 from node 230-2, node 230-1 populates phase data table 720 with data that reflects the relative time difference between zero crossings 700 and 710; specifically, t0-t1. This time difference indicates whether the phase of node 230-1 is equal to, leads, or lags that of node 230-2.)
Regarding claim 20, Flammer discloses wherein the acts additionally comprise: generating a network topology (Flammer, ¶0013; the present invention sets forth a computer-implemented method for determining a network topology associated with a power distribution network… and generating a network topology for the power distribution network.)
comprising at least a first transformer powered by current having a first electrical phase and the first zero-crossing and a second transformer powered by current having a second electrical phase and the second zero-crossing; (Flammer, ¶0027; A given node 230 (or a source node 210 or a destination node 212) may reside within, or be coupled to, any of the elements of a power distribution network, including single-phase and three-phase power consumers, transformers,)
and balancing a load of the first transformer with a load of the second transformer based at least in part on the network topology. (Flammer, ¶0104; )
Regarding claim 21, Veroni discloses additionally comprising: starting or ending a timer based on a time-slot used in a spread spectrum RF transmission scheme. (Veroni, Fig. 2 and ¶0023; a plurality of said characteristic signal patterns are repeatedly transmitted at deterministic timings and/or in different portions of the spectrum and/or spread spectrum modulated with different spreading codes to achieve redundant transmission of the characteristic signal pattern; ¶0026; the signal may be transmitted over a radio communication channel) 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564.  The examiner can normally be reached on M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROLD B MURPHY/Examiner, Art Unit 2687    
                                                                                                                                                                                                  
/Srilakshmi K Kumar/SPE, Art Unit 2687